STATEMENT OF REASONS FOR ALLOWANCE


Allowable Subject Matter
Claims  1-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or make obvious, a plurality of tunable seed beam sources with different wavelengths, a fiber amplifier provided to amplify each seed beam, a spectral beam combining grating responsive to the collimated uncombined amplified beams with different wavelengths into an output beam, a beam sampler responsive to the output beam and providing a sample beam that includes a wavelength portion of all the beams, a far-field responsive to the sample beam and generating a far-field image of the sample beam, a first fiber sampler and a second fiber sampler spaced apart from each other and in the far-field of the system, each fiber sampler generating sample beam including a wavelength portion of  all the amplified beams, and a configuration of optical and electrical feedback components determining a difference between the first intensity of the first fiber sample beam and the second intensity of the second fiber sample beam, in conjunction with other elements of the claims.
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Information Disclosure Statement
The information disclosure statements filed on Dec. 9, 2020 and Dec. 11, 2018 have been considered by the Examiner.  

Conclusion
:  Klennert, Goodno and Rothenberg disclose spectral beam combining systems.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC L BOLDA whose telephone number  is 571-272-8104.  The examiner can normally be reached on M-F from 8:30am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Yuqing Xiao, can be reached on 571-270-3603.  Please note the fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
	/ERIC L BOLDA/               Primary Examiner, Art Unit 3645